Citation Nr: 1620982	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia or a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service in the United States Navy from March 9 to April 28, 1965 and served on active duty for training in the Army National Guard of New York from June 18 to August 21, 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a schizophrenia disorder claimed as a mental issue (acquired psychiatric disorder).

In November 2011, the Veteran testified during a hearing before a RO hearing officer.  In April 2012, he testified during a hearing before the undersigned that was conducted by video conference.  Transcripts of these hearings are of record.

In March 2014, May 2014, and October 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The weight of the evidence shows that the Veteran's current psychiatric disorder, diagnosed as a schizoaffective disorder, had its onset during active military service


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, diagnosed as a schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that his currently diagnosed psychiatric disorder had its onset during active military service.  He was subjected to hazing in service that caused nervousness on guard duty and led to his hospitalization.  After service, he sought VA treatment but was told he was ineligible.  He had difficulty working due to symptoms of anxiety and paranoia that made it difficult to receive medical treatment due to a lack of insurance.  He was first diagnosed with a psychiatric disorder in 1988.  

The Veteran testified that he did not receive treatment for a mental disorder prior to entering service.  See Board hearing transcript at page 6; RO hearing transcript at page 3.  He described several hazing-type incidents in service in which he was thrown in a shower due to his foot odor.  See Board hearing transcript at 17; RO hearing transcript at 3.  While he was on the fire watch, he started hearing different people starting up behind him, and started getting down.  See Board hearing transcript at page 6.  He broke down and was hospitalized.  Id.; see also RO hearing transcript at page 5.  His symptoms included feelings of sadness and paranoia.  Id. at 23.

After service, the Veteran went to the Geneva, New York, VA medical center for treatment in approximately 1966 and was told he did not qualify for getting a VA card.  See RO hearing transcript at pages at 5-6; Board hearing transcript at page 7.  The Veteran had difficulty holding a job after service.  See RO hearing transcript at page 16.  He thought his symptoms were better and enlisted in the National Guard in 1979, but was released from active duty without explanation.  See Board hearing transcript at page 9.  He had symptoms at that time that were untreated as he could not work and did not have medical insurance.  Id. at 9, 11.  The Veteran explained that when he tried to work, something happened, and he got depressed, nervous, and stressed out.  Id. at 11.

The Veteran's first psychiatric admission or psychiatric treatment after his Navy and National Guard service was in 1988 at the Austin State Hospital.  Id. at 10.  He was prompted to seek psychiatric care in 1988 because he was "real depressed, and real stressed" and "was thinking somebody was after" him.  See Board hearing transcript at pages 2, 4.  He was diagnosed with a schizoaffective disorder.  See RO hearing transcript at page 20.  The Veteran received county mental health treatment and, in 2000, started receiving private treatment at Scott & White.  Id. at 6, 21, 23.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

A current diagnosis of a schizoaffective disorder, bipolar type, is established by the medical evidence of record, in the January 2016 VA mental disorders examination report (1/11/16 VBMS, C&P Exam, p. 1).  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.

Service treatment records show that, when examined for enlistment into service in December 1964, a psychiatric abnormality was not noted, and the Veteran was found qualified for enlistment (4/7/14 VBMS STR-Medical, p. 10).  On March 12, 1965, the Veteran was examined for recruit training and found physically qualified for active duty (4/7/14 VBMS STR-Medical, pp. 8, 16).   

Because a psychiatric disorder was not noted on the examination when the Veteran was accepted for service, the presumption of soundness is for application.  
38 U.S.C.A. §§ 1111, 1137 (West 2014); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

An April 7, 1965 service treatment record indicates that the Veteran was diagnosed with a depressive reaction (4/7/14 VBMS STR-Medical, p. 30).  The examiner noted that "[t]his sad recruit has become withdrawn and is depressed over his failure in RTC.  He made a few suicidal gestures.  He is very upset now and needs the protection of a hospital."  The Veteran was referred for hospital admission.

A Report of Board of Medical Survey, dated April 20, 1965, notes the Veteran's April 7, 1965 hospitalization with a diagnosis of a depressive reaction.  At admission, examination revealed evidence of poor personal hygiene.  Mental status examination revealed a person of very immature appearance.  The Veteran was alert and oriented and childish in his manner to the examiner.  He was tearful as he related his story that was logical and coherent.  He was not particularly anxious or depressed and showed no evidence of a thinking disorder.  

The Veteran did not know why he quit school and joined the Navy, but said he joined the Navy to finish his education.  At boot camp, he became very homesick and felt he could not possibly finish it because it was too demanding.  All he could think about was committing suicide, and came close on two occasions.  Once, he tied some cloths together with a slip knot and put it around his neck.  On another occasion, he took a razor blade but did not have the courage to cut his wrist.  He felt very bad that he was put on report for Unauthorized Absence when he went out into an area behind the barracks to cry.  It was behavior like this that brought him to the attention of the Recruit Evaluation Unit that recommended his hospital admission.

Past history from the Veteran and considered to be essentially reliable revealed evidence of life long maladjustment that persisted until the present time.  He was very dependent on his family and had no friends.  

While hospitalized, the Veteran was treated with individual and group psychotherapy and did not require prescribed medication.  He was extremely immature and childish in his relationship with other patients, corpsmen and the medical officer.  The final diagnosis was an inadequate personality.  The Board of Medical Survey found the Veteran's diagnosis rendered him unsuitable for retention in the United States Navy.  His condition was considered to have existed prior to enlistment and was not aggravated by any condition of service.

The personality disorder noted in the April 1965 service treatment records was misdiagnosed, according to January 2016 VA examiner, who offered the most probative opinion of record as to the matter.  This VA examiner reviewed the Veteran's medical records, conducted a clinical examination, and opined that, based on the Veteran's self-report, as well as records shortly following his discharge from military service, the Veteran did not appear to have suffered (or currently suffer) from a personality disorder.  He repeatedly denied experiencing any symptoms of a personality disorder prior to military service.  

Further, according to the examiner, records shortly following his discharge from active duty indicate a resolution of previous symptoms.  Should the Veteran have a personality disorder, these symptoms would have persisted following his discharge.  It would appear, based on their onset and subsequent remission, that his symptoms present during military service were more likely suggestive of an adjustment disorder.  This was not a personality disorder and, again, reportedly resolved following his discharge from active duty service.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against a finding that the Veteran had a personality disorder in service.  The Board emphasizes that the VA psychologist provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008).

Post-service, the Veteran reported that, in 1966, he sought treatment for his psychiatric symptoms at the Geneva, New York VA medical center, but was not considered eligible for treatment.  His symptoms continued and made it difficult for him to work.  

The Veteran believed his symptoms were better.  When examined for enlistment into the National Guard in June 1979, he denied depression and nervous trouble and a psychiatric disorder was not noted on examination (7/16/84 VBMS, STR, pp. 9, 12).  He reported that he was not considered physically qualified to continue in the National Guard. 

The post-service medical evidence shows in and outpatient treatment for a psychiatric disorder starting in 1988, when the Veteran was reportedly hospitalized and diagnosed with a schizoaffective disorder (7/31/10 VBMS VA Examination, p. 5).  He was reportedly hospitalized again in 2003 and 2004.  Id. at 7.  

Private medical records, dated during 2009 and 2010, from V.M.F., M.D., at Scott & White, describe the Veteran's treatment for a psychiatric disorder, variously diagnosed as a schizoaffective disorder, bipolar type, a generalized anxiety disorder, a depressive disorder, not otherwise specified (NOS), and a psychotic disorder, NOS (11/18/10 VBMS, Medical Treatment Record-Non-Government Facility, pp. 1-156).

There are several negative opinions that do not appear to have considered the Veteran's statement of continuing symptoms.  

In July 2010, the Veteran told a VA examiner that he "couldn't cope" so he got out of military service (7/31/10 VBMS VA Examination, pp. 2-3).  He was told he could not physically handle training during his 1979 service.  Id. at 3.  The Veteran tried to commit suicide five times by hanging, cutting his wrist, and overdosing.  Id. at 5.  

The Veteran reported delusions that started in 1965 and hallucinations that started in 1967.  Id. at 7.  He had severe depression, fatigue, insomnia, feelings of worthlessness, and avolition, that started in 1965.  Id.

The VA examiner diagnosed the Veteran with a schizoaffective disorder that was not as likely as not a result of military service.  The examiner did not provide any reasons for her opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 295.  She also did not appear to consider the Veteran's account of the onset of his symptoms.  The Board cannot rely on this opinion.

In a December 2011 statement, Dr. V.M.F., the Veteran's private psychiatrist at Scott & White, noted that he reported that his psychiatric problems did not begin until he was in the military.

In May 2014, a VA examiner recounted the Veteran's history, as noted in the 2010 VA examination report (5/9/14 VBMS, C&P Exam, p. 4).  The examiner opined that the Veteran's schizoaffective disorder, bipolar type, was not a personality disorder.  In the examiner's opinion, the Veteran's schizoaffective disorder was less likely than not incurred in or a result of any incident during service.  The examiner concurred with records that show that the Veteran's condition existed prior to enlistment and was not aggravated by any condition of service.  The examiner did not provide any reasons for his opinion.  See Nieves-Rodriques v. Peake, supra.

In a June 2015 addendum, the examiner opined that the Veteran's current diagnosis of schizoaffective disorder was not related to military service and cannot be related to the in-service diagnosis of inadequate personality disorder, and his psychiatric problems related to the current diagnosis had an onset after military service and were not related to such service.  

However, the Board notes that the Veteran's service treatment records discuss his symptoms of depression, sadness, feeling withdrawn, having suicidal ideation, and exhibiting poor hygiene.  The records also include a diagnosis of depressive reaction.  Similar symptoms were noted by the examiner in the May 2014 examination report.  Notably, the report lists a depressed mood, suicidal ideation, and neglect of personal hygiene as symptoms associated with the currently diagnosed schizoaffective disorder (5/9/14 VBMS, C&P Exam, p. 9).  Thus, similar symptoms manifested in the Veteran's current psychiatric disorder and the psychiatric disorder shown in service.  The May 2014 examiner ignored this continuity of symptomatology.

In January 2016, the VA examiner opined that the Veteran's currently diagnosed psychiatric disorder was less likely than not incurred in or caused by military service.  The examiner explained observed that the Veteran's current symptoms of schizoaffective disorder appear to have developed in the 1980s following a noted period of stability after discharge from active duty.  The Veteran's previous symptoms present during military service were noted to have resolved.  He was noted to have begun experiencing difficulties and participating in treatment during the 1980s and 2000s.  The Veteran also reported during the current examination that he did not experience any of his current symptoms during military service.  Based on the available information and the Veteran's self-report, it appeared less likely than not that his current schizoaffective disorder had its onset during military service, or was otherwise related to such service.

Here, the service treatment records show that the Veteran had an acquired psychiatric disorder, diagnosed as a depressive reaction, although the 2016 examiner concluded that the Veteran's symptoms in service were more likely suggestive an adjustment disorder.     

There is some lay evidence of continuous symptoms since service.  The Veteran testified to such, and to trying to obtain VA medical treatment in 1966.  His inability to work due to psychiatric problems prevented him from having medical insurance that limited his ability to obtain medical treatment.  The July 2010 VA examiner noted the Veteran's report of delusions that started in 1965 and hallucinations that started in 1967.  He reported severe depression, fatigue, insomnia, feelings of worthlessness, and avolition, that also started in 1965.  While the January 2016 examiner noted the Veteran's report that he did not experience any of his current symptoms during military service, the recorded evidence shows otherwise.  

The Veteran provided credible reports regarding his psychiatric symptoms in service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

Given that the service treatment records include a diagnosis of an acquired psychiatric disorder, a depressive reaction, that the 2016 examiner thought was an adjustment disorder, and that the May 2014 examiner reported symptoms similar to those shown in service, and that none of the examiners appear to have considered the Veteran's statement of continuity of symptoms, the evidence is in at least equipoise.  

The Veteran's underlying psychiatric disability has been given various diagnoses over the years, in addition to a schizoaffective disorder.  Considering the benefit of the doubt standard, see e.g., Wise, supra, the Board finds that the proper resolution is to grant the appeal.  The evidence supports a finding that the psychiatric disability, regardless of diagnosis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as a schizoaffective disorder, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


